DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 10, 11-15, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, Prior art failed to disclose or fairly suggest Exposing the first MgO layer to oxygen with a flow rate of approximately 10 sccm (standard cubic centimeter per minute) to approximately 15 sccm, as amended on 08/02/2022 and as argued on pages 6-8 of Applicant’s remarks filed on 08/02/2022.
Regarding Claims 2-8 & 10, they depend on claim 1 and hence allowed for the same reason herein.
Regarding Claims 11-15 & 16-20, they were allowed in the Office Action dated 06/07/2022 for reasons mentioned therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER M ELMARHOUMI whose telephone number is (571)272-3557. The examiner can normally be reached M-Th 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER M ELMARHOUMI/Examiner, Art Unit 2826                                                                                                                                                                                                        
/DAVIENNE N MONBLEAU/Supervisory Patent Examiner, Art Unit 2826